JOHNSON, J. —
This case was before us on a former appeal (134 Mo. App. 717) and was reversed and remanded. A second trial resulted in a verdict and judgment for defendant, and the cause is here again on the appeal of plaintiff. We refer to our former opinion for a statement of the facts and our views on the law of the case. When we remanded the cause for another trial, we thought perhaps facts not brought out by defendant might exist which, if adduced, would give a different cast to the case. But we find the evidence in the present record to be substantially the same as that before considered. In our opinion we spoke of defendant’s admission that he had been careless in sign*197ing the contract. In the last trial, apparently thinking he had “put his foot in it” hy that admission, defendant denied admitting he had been careless and said he had only confessed to being negligent. He then declared he had not been negligent “because I didn’t have a chance to be negligent.” Of course, no differentiating effect should be accorded such quibbling. The law will characterize his conduct regardless of his own opinion about it. He was inexcusably careless. Being a competent business man, laboring under no disability, he had no business signing a contract without reading it merely because the man who asked him to sign it was in a hurry to catch a train. We declare as a matter of law that his own fault was the sole cause of the predicament in which he finds himself and since he admits that the goods were received by him ¿nd it is conceded he has paid but sixty dollars on the account, there was no issue of fact to go to the jury, and the learned trial judge should have directed a verdict for the remainder due on the contract price of the goods. This being a suit on account for goods sold and delivered, there is no merit in the point that the justice of the peace acquired no jurisdiction of the action because of the failure of plaintiff to file the written contract.
The judgment is reversed and the cause remanded.
All concur.